VILLEMEZ, Judge
(concurring):
Those people ... the departmental interpreters of the laws in Washington ... can always be depended on to take any reasonably good law and interpret the common sense all out of it.
Mark Twain in an unmailed letter to H.C. Christiancy, 18 Dec. 1887.
When our interpretation of the law unnecessarily drifts too far from the bounds of common sense, we risk losing credibility. As Thomas Jefferson said: “If you state a moral case to a plowman and a professor, the farmer will decide it as well, and often better, because he has not been led astray by any artificial rules.”
This concurrence is in respectful response to the dissenting opinion, which I believe— while perhaps intellectually and academically inviting — seems to unnecessarily place form over substance. Under the circumstances of this case, as discussed in the majority opinion, the military judge reached a practical and a legally sound decision, in a fashion that served well the interests of both the appellant and the Government. The appellant was afforded sentencing consideration and protection, and the Government was able to accurately document the entire period of appellant’s 53-day unauthorized absence — terminated by apprehension — which the dissenting opinion would reduce meritoriously to 5 *505days.1 Significantly, the appellant and his trial defense counsel had no objection to the solution reached by the military judge after all the facts and circumstances of the case were developed on the record.
Yes, as the dissenting opinion asserts, the majority opinion does use a “no harm — no foul,” approach, and, in the context of this case, it enables this Court, within the scope of our duties and responsibilities, to let the outcome of the court-martial be determined when and where it should — in the courtroom — rather then here, far from the sights and sounds of the Fleet. The majority opinion does not, as asserted in the dissenting opinion, either stretch “Francis to the point of irrelevancy,” or sow “the seeds of disruption and uncertainty for trial practitioners.”2 Rather, it expands the effectiveness of Francis, while reaffirming the faith and confidence of this Court in those who breathe life into the military justice system in courtrooms throughout the world to work within an appropriate and acceptable range of discretion to serve the interests of all parties and participants. The mosaic of the law, justice, and common sense does not always fit together as nicely and smoothly as we might wish, but when it does, we should embrace the fit, not reject it.

. As this Court stated in United States v. Fitzgerald, 13 M.J. 643, 646 (N.M.C.M.R.1982), an unauthorized absence is “a very serious offense within the military where discipline and readiness are essential,” and as a Cryptologic Technician Administrative Second Class Petty Officer stationed at a Naval Security Group Activity, we probably may assume the appellant’s duties and responsibilities — most likely performed during his absence by a shipmate with critical work of his or her own — were significant and important to the command’s mission.


. United States v. Francis, 15 M.J. 424 (C.M.A. 1983). Quotations from United States v. Pinero, 58 M.J. 501, 505, 507, 508 (N.M.Ct.Crim.App. 2003)(Bryant, J., concurring in part, dissenting in part).